DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following are details of the closest prior arts of record found:
CHANG et al. (US Patent Publication 2022/0104089) discloses a system wherein a user equipment UE receives a handover command from a source base station and the UE applies to the target base station the RRC configuration in the handover command and establishes a MAC entity for the target base station and a physical layer entity for the target base station and wherein when the UE determines that the handover procedure fails, the UE transmits a handover failure indication to the source base station wherein the handover failure indication is an RRC message or a MAC control element and the UE applies the MAC configuration and physical layer configuration to transmit the handover failure indication.
HUANG et al. (US Patent Publication 2016/0029267) discloses a system for a physical layer based handover method wherein the network sends handover signaling to the physical layer of the mobile terminal so that the mobile terminal executes the handover according to the handover signaling and wherein the network receives handover completion response information sent by the physical layer of the mobile terminal.
Franklin et al. (US Patent Publication 2012/0216039) discloses a system comprising a UE handover failure detector configured to detect specific indicia that may be detectable at the UE to indicate a handover failure such as determining whether the network acknowledges handover completion and a failure to receive any acknowledgement of the handover completion may be indicative of a handover failure and additionally, the UE handover failure detector may be configured to determine whether the UE achieves Layer 1 synchronization and failure of the UE to achieve L1 sync may also be indicative of a handover failure.
Youn et al. (US Patent Publication 2011/0002273) discloses a system wherein a mobile station MS receives subframe grouping information of a target base station BS from a serving BS and the MS uses the subframe grouping information to decode the superframe from the target BS.
Liao et al. (US Patent Publication 2018/0167959) discloses a system wherein a serving base station uses a higher layer RRC signaling message to configure a UE to monitor UE-group DCI and the UE monitors both unicast DCI and UE-group DCI in each scheduling time unit wherein the UE monitors a physical layer signaling for a unicast DCI over a first set of scheduling time units and decoding the unicast DCI using a UE identity and the UE monitors the physical layer signaling for a UE-group DCI over a second set of scheduling time units and decoding the UE-group DCI using a UE-group identity.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-30 are found to be allowable because the closest prior art found of CHANG et al. (US Patent Publication 2022/0104089) and HUANG et al. (US Patent Publication 2016/0029267) and Franklin et al. (US Patent Publication 2012/0216039) and Youn et al. (US Patent Publication 2011/0002273) and Liao et al. (US Patent Publication 2018/0167959) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of "monitoring, during a monitoring period instantiated at a physical layer of a protocol stack of the UE, for a control signal acknowledging success of the handover procedure from a target base station; and transmitting, based at least in part on a result of the monitoring during the monitoring period, a physical layer signal or a medium access control layer signal to the source base station indicating that the handover procedure was unsuccessful based at least in part on a failure to successfully receive and decode the control signal" in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 1 and Independent claim 27 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of "transmitting a configuration signal to the UE identifying a duration of a monitoring period initiated at a physical layer of a protocol stack of the UE during a handover procedure; … and receiving a physical layer signal or a medium access control layer signal from the UE indicating that the handover procedure was unsuccessful based at least in part on a failure of the UE to successfully receive and decode a control signal from the target base station during the monitoring period" in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 17 and Independent claim 30 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645